Title: From James Madison to Albert Gallatin, 25 February 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 25 February 1806, Department of State. “I have the honor to request, that you will be pleased to cause to be added to the estimates for the service of the present year the sum of three thousand dollars, to cover an unascertained balance of Salary due from the United States to the 5th. Commissioner under the treaty of Amity, Commerce & navigation with Great Britain.”
                